Citation Nr: 0000649	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-45 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for a chronic left knee 
disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1993 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  The record reflects that by rating decision dated in 
April 1996, service connection for lumbosacral strain was 
granted and a 10 percent evaluation was assigned, effective 
November 11, 1995.  Additional evidence was developed and by 
rating decision dated in November 1998, the prior rating 
decision was amended to reflect a 20 percent evaluation for 
the lumbosacral strain, effective November 11, 1995, the day 
following the veteran's discharge from service.

By communication dated December 21, 1998, the veteran was 
informed of the 20 percent rating for the lumbosacral strain.  
He was told that if he was satisfied with the decision, he 
was to complete an enclosed form and return the appeal 
cancellation notification to the RO.  He did not do so and 
therefore the question of his entitlement to an original 
rating in excess of 20 percent for the low back strain is 
before the Board for appellate review.

The Board notes that by rating decision dated June 1999, 
service connection for a right knee disability and service 
connection for somatization disorder was denied.  The veteran 
was informed of the denial action that month.  A notice of 
disagreement with the determination is not of record.


FINDINGS OF FACT

1.  The veteran has current cervical strain, which is 
associated with his active service.

2.  The veteran has current chondromalacia of the left knee, 
which is reasonably associated with active service.

3.  Manifestations of the lumbar strain include diffuse 
tenderness over the low back area and some paravertebral 
muscle spasm and no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Cervical strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  Chondromalacia of the left knee was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain since the effective date of service 
connection have not been met.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Cervical Spine Disorder
and a Left Knee Disability

As a preliminary matter, the Board finds that the claims for 
service connection for the aforementioned disabilities are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When 
the veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the claims and that no further 
assistance to the veteran is required in order to comply with 
the provisions of 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(e).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).  If so, the claim 
is denied; if the evidence is in support of the claim or is 
in relative equipoise, the claim is allowed.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
Additionally, disability which is proximately due to or the 
result of service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition the secondary condition 
shall be considered a part of the original condition.  
38 C.F.R. § 3.310(a).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under Section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only when the 
condition noted during service (or within the presumptive 
period) is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity at discharge is 
required to support the claim.

The chronicity provision of Section 3.303(b) is applicable 
when evidence, regardless of its date, shows that the veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical or else be related to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity of the condition is not 
applicable, a claim may still be well grounded or reopened on 
the basis of Section 3.303(b) if the condition is observed 
during service or during any applicable presumption, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background

Cervical Spine.

A review of the service medical records reflects that on one 
occasion in November 1994 the veteran was seen in an 
outpatient clinic for a complaint of left shoulder pain of 
one month duration.  It was indicated that he had previously 
fractured the left clavicle sometime in the past.  Findings 
on examination of the neck included spasm and stiffness of 
the left medial trapezius muscle at the neck, with motion 
preserved.  The assessment at that time was left capsulitis 
versus rotator cuff impairment syndrome.

An X-ray study of the cervical spine done in February 1995 
showed an avulsion of the distal spinous process of the 7th 
cervical vertebra.  The age was uncertain.  The study was 
otherwise normal.

Magnetic resonance imaging of the cervical spine done in 
August 1995 was described as entirely normal.

The subsequent service medical records are without reference 
to abnormalities involving the cervical spine.  The report of 
separation examination is not of record.

The veteran was accorded an examination of his joints by VA 
in March 1996.  Complaints included an injury to the neck.  
On examination he had full range of motion of the cervical 
spine, although it was noted he did the motion testing "very 
slowly and very unwillingly."  The pertinent diagnosis was 
complaint of a neck condition without clinical confirmation.

The veteran was also accorded a general medical examination 
by VA at that time.  The diagnosis was that the general 
physical examination was essentially negative.

An X-ray study of the cervical spine done at that time was 
interpreted as being normal.

The veteran was accorded another examination of the joints by 
the VA in March 1997.  The veteran stated that sometime in 
July 1994, while doing sit-ups on a concrete surface, he 
sustained a neck injury.  He indicated that he was told 
nothing could be done, but he was to take pain pills.  He 
claimed that he now had chronic neck pain.  It was noted that 
throughout the examination he demonstrated marked overt pain 
behavior.  He would not move his neck.  However, while 
watching him during the examination, the examiner stated that 
the veteran  was able to move the neck to a greater extent 
than he did when asked to move it for measurement purposes.  
Examination impressions included chronic pain syndrome and 
cervitalgia.

The examiner again commented that the veteran demonstrated 
marked pain behavior throughout the examination and that the 
examiner, therefore, could not objectively document the 
severity of pain.  It was noted there was no muscle atrophy 
that could be detected.  It was indicated range of motion of 
testing was blocked voluntarily, and that the veteran showed 
improved motion when he did not realize that he was being 
observed.  An X-ray study of the cervical spine at was 
normal.

The veteran was given an examination of the cervical spine by 
VA in August 1998.  The records from the VA Medical Center in 
Shreveport were available for review.  They showed a paucity 
of information, although notation was made of a visit in May 
1998.  X-ray studies at that time were interpreted as being 
normal.  The problem list at that facility included neck pain 
with radiculotory symptoms and a history of fracture.

The veteran again gave a history of injuring the neck in 1994 
when doing physical training on concrete.  He stated that he 
had had treatment on multiple occasions over the years for 
his complaint of neck pain, but had never had any surgery.  
Current medication was not helping.  He was not apparently on 
any exercise program.  Limitation of function due to the neck 
pain was the constant pain.  Loss of function also included 
pain on sitting 5 to 10 minutes, pain on standing up, pain on 
lying down, and only sleeping about 4 hours a night.

On examination it was indicated that he complained of pain on 
almost any motion involving the neck.  He was given a 
diagnosis of cervical strain with chronic pain and 
paresthesias and pain of both upper extremities.  The 
examiner opined that the cervical strain was "probably 
related" to inservice injuries.

The veteran was also accorded a peripheral nerve examination 
by VA in August 1998.  He was given a pertinent diagnosis of 
intermittent  cervical sensory radiculopathy with normal 
neurological examination except for a notation of left 
cubital ulnar neuropathy.

Left Knee Disability

A review of the service medical records reveals that the 
veteran was seen on one occasion in June 1993, after running, 
for a complaint of left knee pain.  There was a full range of 
motion, but pain was noted.  Retropatellar pain syndrome and 
possible lateral collateral ligament strain were diagnosed.

He was seen on another occasion in June 1994 for a complaint 
of having injured the left knee.  The distal pulses were 
normal.  No laceration was present and no obvious deformity 
was present.  Mild ecchymosis was noted with mild posterior 
tibial pulse at the medial aspect of the left knee near the 
patella.  The assessment was blunt trauma to the knee.  He 
was to use ice, elevation, and Motrin.  The remainder of the 
service medical records are without reference to left knee 
difficulties.

At the time of examination of the joints by VA in March 1996, 
the veteran complained of having injured his left knee.  On 
examination there was a full range of motion in the knee and 
the patella was fully movable.  The pertinent diagnosis was 
complaint of left knee condition without clinical 
confirmation.

A general medical examination accorded him by VA in March 
1996 was described as essentially negative.  An X-ray study 
of the left knee at that time was normal.

The veteran was accorded another examination of the joints by 
VA in March 1997.  At that time his complaints included 
having sustained an injury to the left knee around May 1995.  
He claimed he was evaluated by physicians and treated with 
anti-inflammatory and pain pills.  He stated the knee 
currently "doesn't feel right."  When asked specific 
questions about swelling, giving way, and locking, he 
responded "yes" to each.  As noted above, throughout the 
examination he demonstrated marked overt pain behavior.  
Examination of the knees showed no swelling, no effusion, and 
no instability.  There was protected painful motion 
bilaterally.  Both knees fully extended and fully flexed.  
The examination impressions included chronic pain syndrome 
and bilateral chondromalacia.  Again, the examiner made 
reference to the marked pain behavior demonstrated by the 
veteran during the course of the examination.  An X-ray study 
of the knees was normal.

The veteran was accorded an examination of the joints by VA 
in August 1998.  The claims file was reviewed by the 
examiner.  The veteran stated that in 1993 while in training, 
he tripped and twisted his left knee.  He claimed he was 
placed on crutches for 2 weeks and given pain pills.  He 
thought the knee healed at that time.  He stated that he 
reinjured the knee in 1994 when a machine-gun fell on the 
knee.  He claimed that he had difficulty with the knee since 
then.  He referred to pain, stiffness and swelling of the 
knee.  Treatment consisted of wearing a brace when going to 
do a lot of walking, local application of ice, and 
application of hot water soaks.  He had not had any surgery 
involving the knee.  Examination findings included tenderness 
and crepitation.

The veteran was given a diagnosis of chondromalacia of the 
knee.  The examiner opined that the left knee chondromalacia 
was  "probably related" to his inservice injuries to the 
knee.

Analysis

As noted above, the Board has found the veteran's claims to 
be well grounded.  A VA examiner has diagnosed current 
cervical spine strain and left knee chondromalacia, which the 
examiner linked to injuries in service.  

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The opinions given by the VA examiner are not contradicted by 
any other medical opinion.  The examiner who expressed the 
opinion with regard to the cervical spine etiology and the 
etiology of the chondromalacia of the left knee had the 
claims file available for review,  It is noted that the 
evidence of record shows the veteran had problems with the 
cervical spine and the left knee during service and has 
basically continued to complain of continuing problems with 
the neck and the knee since service discharge.  The opinions 
from the physician at the time of the 1998 examinations puts 
the evidence at least in equipoise.  That being the case, the 
Board resolves reasonable doubt in the veteran's favor, and 
concludes that service connection for a cervical spine 
disorder and service connection for chondromalacia of the 
left knee is warranted.

Entitlement to an Original Rating in Excess of 20 Percent for
Lumbosacral Strain

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for loss of working time 
proportionate to the severity of the several grades of 
disability.  The determination of whether an increased 
evaluation is warranted is to be based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 20 
percent evaluation when there is lumbosacral strain with 
muscle spasm on extreme forward bending, and a unilateral 
loss of lateral spine motion, in the standing position.  A 40 
percent evaluation is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is assigned under the code when there is moderate 
limitation of motion of the lumbar spine.  The maximum rating 
of 40 percent is for assignment when the motion restriction 
of the spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The low back disability could also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent 
evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

38 C.F.R. § 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court has held that the provision is not 
applicable for the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings will be assigned for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

A review of the evidence of record discloses that when the 
veteran was accorded an examination of the joints by VA in 
March 1996, he exhibited a normal gait and a straight spine.  
He had 80 degrees' flexion, 40 degrees' extension, 40 
degrees' lateral extension and 35 degrees' rotation of the 
low back.  He did these movements very slowly and 
"unwillingly."  The diagnosis was complaints of back 
condition without clinical confirmation.

The veteran was also accorded a general medical examination 
by VA in March 1996.  It was indicated that the examination 
was essentially negative.

An X-ray study of the spine at that time was normal.

When he was accorded an examination of the joints by VA in 
March 1997, he was observed to be able to move on and off the 
examining table without difficulty.  He was also able to lie 
down on the table.  The examiner remarked that throughout the 
examination the veteran demonstrated marked overt pain 
behavior.  There were normal contours to the lumbar spine.  
There was no paravertebral muscle spasm.  Further, there was 
no rigidity and no palpable abnormality.

When asked to go through range of motion testing, the veteran 
"inhibited" the range of motions, making them unusable for 
rating purposes.  The examiner noted that the veteran was 
able to move his neck and his spine to a greater extent than 
he did when asked by the examiner to move it for measurement 
purposes.  It was noted that for measurement purposes, the 
veteran flexed the spine to 20 degrees.  He would not extend 
beyond 0 degrees.  Also, he would not laterally flex or 
rotate the spine beyond 0 degrees.  However, when asked to do 
several of the tests with his hands, he voluntarily lumbar 
flexed to at least 40 degrees.

The examination impressions included chronic pain syndrome, 
lumbalgia, and psychological factors affecting physical 
condition, including depression.

In discussing the impact of pain, the examiner noted that in 
his opinion the veteran was "a pain magnifier."  By this, he 
meant that the veteran demonstrated marked pain behavior 
throughout the examination.  The examiner stated he could not 
document objectively the severity of pain because of no 
muscle atrophy that could be detected.  Further, he could not 
identify anything with regard to range of motion because the 
ranges of motion were blocked voluntarily although he 
indicated the veteran showed improved motion when not 
realizing that he was being observed.  The examiner suspected 
the pain affected the veteran to a mild degree.

X-ray studies of the lumbar spine done at that time were 
entirely normal except for notation of marginated defect of 
the 5th lumbar vertebra, noted as probably being 
developmental in nature.

The veteran was accorded an examination of the spine by VA in 
August 1998.  Reference was made to medical records from the 
VA Medical Center in Shreveport.  It was noted that the 
lumbar spine X-ray studies made in May 1998 were interpreted 
as being within normal limits.  The veteran's problems at 
that facility reportedly included low back pain or sciatica, 
and discogenic disease.  The veteran was seen on one occasion 
in 1998 for complaint of low back pain.  He was given a 
muscle relaxant.

The veteran stated that he hurt his low back doing physical 
training on a concrete surface in 1994.  He referred to 
various treatments over the years, but acknowledged that he 
had had no surgery.  Examination of the low back seemed to 
show diffuse tenderness from about the midthoracic area, 
including both gluteal areas.  This was described as an 
"exceedingly subjective" finding.  The veteran did not seem 
to withdraw after any palpation using deep pressure over the 
lumbar area.  There seemed to be some paravertebral muscle 
spasm, more so on the left than on the right.  The veteran 
sat leaning slightly toward the left.  There was no scoliosis 
when he assumed an upright position, either standing or 
sitting.  On straight leg raising he stated it was painful 
before the legs were raised.  He complained that it became 
more severe after 45 degrees and was somewhat lessened in 
degree of pain by flexion of the knees.

The pertinent examination diagnosis was lumbar strain with 
chronic pain and paresthesias of both thighs.  The examiner 
noted the veteran's symptoms were amplified by a somatoform 
disorder.  Lumbar limitation at the present time represented 
significant occupational impairment for activities such as 
running, jogging, walking, climbing, use of stairs 
repetitively, working above the shoulders with the upper 
arms, looking upward significantly, or doing common labor 
work.

The veteran was accorded neurological testing and it was 
indicated that all motor and sensory response amplitude and 
latency values were normal.  The derived conduction velocity 
values were also within normal limits.

The veteran was also accorded a peripheral nerve examination 
by VA in August 1998.  He was able to walk and to stand.  He 
was also able to stand on his heels.  He hesitated to do knee 
bending, and lurched as if it were very painful.  Sensory 
examination of the lower extremities was essentially intact.  
There was no clonus.  There were no pathological reflexes.  
Reflexes in the lower extremities were 2 plus and symmetrical 
bilaterally.  The pertinent diagnosis was intermittent lumbar 
sensory radiculopathy of the lower extremities.

Analysis

The veteran would be entitled to an evaluation in excess of 
20 percent if he had more than moderate limitation of motion 
of the lumbar spine.  The record shows, however, that the 
veteran has been less than cooperative at the time of the 
various examinations afforded him.  For example, at the time 
of the March 1997 examination the examiner described the 
veteran as a pain magnifier and opined that this made it most 
difficult to obtain assessment of the effect of the veteran's 
symptoms on his disability.  The examiner commented that it 
was likely that there was no more than mild impairment.

Specific notation was made more than one time that the 
veteran was observed to have better motion of the lumbar 
spine, and was able to get on and off the examining table, 
and to perform other movements.  Notation was made that an X-
ray study of the lumbar spine in 1997 was entirely normal.  
Also, when accorded neurological testing by VA in March 1998, 
while the veteran was given a diagnosis of intermittent 
lumbar sensory radiculopathy on the lower extremities, it was 
indicated that the neurological examination was normal.  
Diagnostic studies were also reported as normal.  In view of 
the comments made by the examiners and the findings reported 
on the several examinations accorded the veteran since his 
service discharge, the Board cannot conclude that the veteran 
has been shown to have more than moderate limitation of 
motion at any time since service discharge.

An evaluation in excess of 20 percent under Diagnostic Code 
5295 would require a showing of severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with arthritic 
changes or narrowing or irregularity of joint spaces; or some 
of these manifestations with abnormal mobility on forced 
motion.  Throughout the period since service connection was 
granted, the veteran's spine has been found to be in good 
alignment.  There have been no reports of listing, and as 
discussed above, it has not been shown that he has had any 
more than moderate limitation of forward flexion.  Abnormal 
mobility has not been reported in any other medical records 
since service.  Therefore, the veteran would not be entitled 
to an evaluation in excess of 20 percent under Diagnostic 
Code 5295, for any period since service connection was 
established.

An evaluation in excess of 20 percent under Diagnostic Code 
5293, would require that the veteran have severe or 
pronounced intervertebral disc syndrome at some point since 
service connection was established.  As noted above, recent 
neurological testing was essentially negative except for a 
notation of only intermittent lumbar sensory radiculopathy of 
the lower extremities.  This is not indicative of a severe 
intervertebral disc disease.  Other findings reported on the 
examinations since service reflect that the veteran has good 
motor strength, no clonus, and no pathological reflexes.  
Given the relatively few abnormal findings, the Board is 
unable to conclude the veteran has had more than moderate 
intervertebral disc disease during any period since the grant 
of service connection.

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

However, as has been noted above, the various examinations 
accorded the veteran since service have provided no evidence 
of atrophy or disuse.  Although the veteran has referred to 
constant pain in the low back since service, the severity of 
the pain he experiences has been called into question by at 
least one examiner.  The Board is unable to conclude on the 
basis of this record, that there is any additional loss of 
motion due to functional impairment.  Ultimately, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 20 percent during any period since service 
connection was established for his lumbosacral strain.


ORDER

Entitlement to service connection for a cervical spine 
disability, namely cervical strain, is granted.

Entitlement to service connection for a left knee disability, 
namely chondromalacia, is granted.

Entitlement to an original rating in excess of 20 percent for 
lumbosacral strain is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

